Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENTS
Applicant elects invention group I (antibody) without traverse in the reply filed on 10/18/2021.
Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 12/10/2020 and 11/16/2021 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Meghann K. Teague on 11/3/2021.
The application has been amended as follows:
Claim 14 is replaced by
14. (Currently Amended) A method of stimulating an immune response in a subject in need thereof, comprising administrating to [[a]]the subject

Claims 15-19 are cancelled.
Claims 1, 3-5, and 8-14 are allowed.

Requirement of election is withdrawn:
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 14, directed to a process of using the allowable product, antibody of claim 1, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because the claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups 1 and 2 as set forth in the Office action mailed on 8/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s statement of reasons for allowance: 
Based on the recitation of claim 1, anti-Tigit antibody comprising VL comprising CDR1-3 of SEQ ID NO: 6, 7, and 8 and VH comprising CDR1-3 of SEQ ID NO: 3-13-5, searching the sequenes are performed as follow:

QY1: fuse SEQ ID NO: 6 to 7 to 8 (CDRs of VL):

US-16-651-764-6

; Publication No. US20200255516A1
; GENERAL INFORMATION
;  APPLICANT: JIANGSU HENGRUI MEDICINE CO., LTD.;
;  APPLICANT:SHANGHAI HENGRUI PHARMACEUTICAL CO., LTD.
;  TITLE OF INVENTION: TIGIT ANTIBODY, ANTIGEN-BINDING FRAGMENT THEREOF,
;  TITLE OF INVENTION:AND MEDICAL USE THEREOF
;  FILE REFERENCE: 370344CG
;  CURRENT APPLICATION NUMBER: US/16/651,764
;  CURRENT FILING DATE: 2020-03-27
;  NUMBER OF SEQ ID NOS: 81

  Query Match             82.4%;  Score 115.3;  DB 20;  Length 107;
  Best Local Similarity   36.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 KASQDVGTSVA---------------WASARHT--------------------------- 18
              |||||||||||               |||||||                           
Db         24 KASQDVGTSVAWYQQKPGQSPKLLIYWASARHTGVPDRFTGSGSGTDFTLTITNVQSEDL 83

Qy         19 -----QQYSSYPLT 27
                   |||||||||
Db         84 ADYFCQQYSSYPLT 97


QY2: fuse SEQ ID NO: 3 to 13 to 5 (CDRs of VH)

US-16-651-764-5

  Query Match             67.1%;  Score 123.4;  DB 20;  Length 119;
  Best Local Similarity   32.1%;  
  Matches   25;  Conservative    5;  Mismatches    2;  Indels   46;  Gaps    2;

Qy          1 DYYMY--------------YITKGGGSTYYPDSVKG------------------------ 22
              ||:||              ||:||| ||||||:|||                        
Db         31 DYHMYWVRQTPEKRLEWVAYISKGGISTYYPDTVKGRFTISRDNAKHTLYLQMSRLKSED 90

Qy         23 --------QTNYDFTMDY 32
                      |::||| |||
Db         91 TAMYYCARQSSYDFAMDY 108

The search results indicate that US patent publication US20200255516A1 disclosed an anti-Tigit antibody comprising VL domain (sequence nos 6, and 46-49) that comprises CDRs 1-3 having the identical sequence as the instant SEQ ID NOs: 6, 7 and 8 (see QY1).  However, the publication disclose a paired VH domain that does not 
Thus, the prior art does not teach or suggest the anti-Tigit antibody or antigen binding fragment thereof comprising VH comprising CDR1-3 represented SEQ ID Nos: 3, 13, and 5 respectively paired with VL comprising CDR-1-3 represented by SEQ ID Nos: 6, 7 and 8 respectively as set forth in claim 1.  The prior art does not teach or suggest a method of stimulating immune response in a subject comprising administering the antibody of claim 1 to the subject.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642